Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00035-CV

                                  Dominique SMITH,
                                      Appellant

                                            v.

       METAMORPHOSIS CONSULTING, INC. d/b/a Freedom Practice Coaching,
                             Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI14530
                       Honorable Peter A. Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED June 19, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice